Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim 1 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference as applied to the amended  claims. The examiner respectfully notes that a new, different interpretation of Sorokes is now made in response to the amendments of claim 1. Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.
based only upon dependencies from claim 1.  Therefore, the arguments are not persuasive.
Examiner Annotated Figures
To more easily and accurately represent the application of prior art in the rejections infra, figures from the following prior art references have been annotated by the Examiner for the Applicant's convenience.
Sorokes - (WO 2007/103248)– Figure 1

    PNG
    media_image1.png
    891
    657
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the separation stage" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 depends from indefinite Claim 16 and is rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpantentable over Sorokes (WO 2007/103248), hereinafter Sorokes.
Regarding Claim , 
 discloses:
a liquid/gas separator with an integrated compressor () comprising:
() having an enlarged diameter relative to the diameter of the first portion ();
at least one separator stage () provided in its entirety in the first portion () of the sump () to separate a gaseous phase in the liquid phase from a fluid stream entering the sump () (); and
a compressor () comprising a compressor stage provided in its entirety in the head portion () of the sump () to receive at least one part of the gaseous phase separated from the fluid stream by the at least one gas separator stage, and a motor () to drive the compressor stage  () () ().
Sorokes fails to explicitly disclose:
a head portion having an enlarged diameter relative to the diameter of the first portion

The limitation “a head portion having an enlarged diameter relative to the diameter of the first portion” that is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a head portion having an enlarged diameter relative to the diameter of the first portion is critical or even has any particular advantage or purpose over other liquid/gas separator configurations.   For example, Applicant states “in order to allow the integration of the motor compressor to the separator, the sump 8 of the separator includes a head 12, with an overall cylindrical shape and enlarged diameter, dispersed in the gaseous phase and separated by the separator stages 10 and 11, and which internally delimits a case 13 in which it is assembled in the compressor stage 4. This head 12 is located at the opposite end to that of entry 9 of the separator.” (See PgPub ¶¶0048). 
One of ordinary skill in the art would have expected the liquid/gas separator to perform equally well having a head portion diameter equal to a diameter of a first portion.  Therefore, it would have been prima facie obvious to modify the diameters of the head portion and first portion to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art and does not appear to provide any unexpected results.   
Regarding Claim , 
 discloses:
wherein the internal volume of the sump () is blocked at one end by a blockage slab () affixed to a portion of the compressor ().
Regarding Claim , 	
 discloses:
further comprising a diffuser () provided in the internal volume of sump () between the at least one separator stage () in the compressor stage ().
Regarding Claim , 
 discloses:
wherein the at least one separator stage () is positioned vertically ().
Regarding Claim , 
 discloses:
wherein the at least one separator stage () comprises a cyclonic separator, a double bend separator, and an inertial separator (: “Further for example, the separator 14 may be formed as any other appropriate type of fluid separator device, such as a cylindrical cyclonic separator, an inline rotary separator, or a separator tank”).
Regarding Claim , 
 discloses:
wherein the compressor () is a centrifugal compressor (Page 8 Line 25 – Page 9, Line 9).
Claims 3, 6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokes as applied above, in view of Stinessen et al. (US 5,044,440), hereinafter Stinessen et al.
Regarding Claim , 
 fails to explicitly disclose:
further comprising a cooling unit to cool gas exiting the compressor.
 teach:
further comprising a cooling unit to cool gas exiting the compressor () to stabilize liquid and gas phases of the mixture by stabilizing temperature ().
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cooling unit to cool gas exiting the compressor as taught by Stinessen et al. to stabilize liquid and gas phases of the mixture by stabilizing temperature ().
Regarding Claim , 
 fails to explicitly disclose:
wherein the compressor is an axial compressor.
 teach:
wherein the compressor () is an axial compressor.
The substitution of one known element (axial compressor 4 of Stinessen et al.) for another (compressor 16 of Sororkes) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since substitution 
Regarding Claim , 
 fails to explicitly disclose:
wherein the motor and the compressor stage are both assembled in a common housing.
Stinessen et al. teach:
wherein the motor and the compressor stage are both assembled in a common housing  ().
It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble the motor in the compressor stage in the common housing as taught by Stinessen et al. to increase reliability of the system by eliminating external influences and reducing internal sealing requirements ().
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sorokes as applied above, in view of Gilarranz et al. (US 2014/0037422), hereinafter Gilarranz et al.
Regarding Claim , 
 disclose:
further comprising a set of active magnetic bearings axially and radially supporting the shaft line of the motor of the compressor.
Gilarranz et al. teach:
A prior art liquid/gas separator () comprising a set of active magnetic bearings () axially and radially supporting the shaft line of the motor of the compressor (¶¶) to compensate for thrust (¶¶0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorokes to include a set of active magnetic bearings axially and radially supporting the shaft line of the motor of the compressor as taught by Gilarranz et al. to compensate for thrust (¶¶0030).
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokes as applied above, in view of Rivas (US 2014/0037422), hereinafter Rivas.
Regarding Claim , 
 fails to explicitly disclose:
wherein the at least one separator stage comprises a first stage and a second stage.
 teaches:
wherein the at least one separator stage comprises a first stage and a second stage to further increase liquid and gas separation ().
It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorokes to include at least one separator stage comprising a first stage in a second stage as taught by Rivas to increase liquid and gas separation  ().
Regarding Claim , 
 disclose:
the separator of claim 10, wherein the second stage comprises multiple separation stages (Rivas: ).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokes as applied above, in view of Cancade et al. (US 2005/0178455), hereinafter Cancade et al.
Regarding Claim , 
 disclose:
The separator of claim 5 further comprising a perforated slab at an outlet of the upstream of the compressor stage, the perforated slab configured to correct a flow of gaseous fluid flowing therethrough from the separation stage.
Cancade et al. teach:
A prior art system using a known technique that is applicable to the separator of Sorokes.  Namely, the technique of utilizing a perforated slab to correct a flow of gaseous fluid to prevent flow disturbances (¶¶). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Cancade et al. to the system of Sorokes would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize a perforated slab at an outlet of the upstream of the compressor stage, the perforated slab configured to correct a flow of gaseous fluid flowing therethrough from 
Regarding Claim , 
 disclose:
The separator of claim 16, wherein the at least one separator stage is a double bend separator.
Cancade et al. teach:
A prior art system using a known technique that is applicable to the separator of Sorokes.  Namely, the technique of utilizing a perforated slab to correct a flow of gaseous fluid to prevent flow disturbances (¶¶). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Cancade et al. to the system of Sorokes would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize a perforated slab at an outlet of the upstream of the compressor stage, the perforated slab configured to correct a flow of gaseous fluid flowing therethrough from the separation stage wherein the at least one separator stage is a double bend separator in Sorokes to prevent flow disturbances (¶¶). 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747